DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                                                Drawings
3.           All drawings filed on 09/16/2018 are approved by examiner.


				            Minor Corrections
4. 	The disclosure should be carefully reviewed and ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected. For instance, in FIG. 2 of drawings, capacitor at the right hand side should be labeled as  -- C2 --;  all reference characters in claims should be placed in parenthesis;  in claim 1, line 8, “Assuming that” is suggested to change to -- wherein --.
 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-3 are indefinite because in independent claim 1, line 20, it is not clearly understood what “an operating state 4” means.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over CN105743352 (hereinafter “’352”) in view of Marquardt (U.S. Pub. No. 2005/0083716).

Regarding claim 1, ‘352 (e.g., sole Figure) shows a modular multilevel dynamic switching DC-DC transformer (T), wherein the DC-DC transformer consists of N DC-DC sub-modules connected in series (1, 2 … N sub-modules); each of the DC-DC sub-modules is of a symmetrical structure capable of realizing bidirectional power flow, which consists of two half-
	‘352 does not shows isolating switches  between two capacitors of the two half-bridge sub-modules; and the two capacitors are disposed in parallel between the half-bridge sub-modules and the isolating switches, and a switching device consisting of an IGBT transistor and an antiparallel diode is additionally provided, and the additional switching device is used for preventing the current from flowing between the primary-side sub-module and the secondary-side sub-module; by turning on or off the switching devices, the switch-on or switch-off of the primary-side sub-module and the secondary-side sub-module is realized.
	However, Marquardt discloses a power supply with a direct converter (e.g., Fig. 4) comprising isolating switches (120, 160) between two capacitors (91, 93) of the two half-bridge sub-modules; and the two capacitors (91, 93) are disposed in parallel between the half-bridge sub-modules and the isolating switches (120, 160), and a switching device consisting of an IGBT transistor (130) and an antiparallel diode (140) is additionally provided, and the additional switching device (130) is used for preventing the current from flowing between the primary-side sub-module and the secondary-side sub-module; by turning on or off the switching devices (130), the switch-on or switch-off of the primary-side sub-module and the secondary-side sub-module is realized.
be[ing] possible to smooth the undesirable power pulsation at twice the network frequency without major complexity in terms of energy stores, so that this power pulsation no longer occurs in the medium-frequency transformer and the downstream loads” (Marquardt, para. [0050]).

Regarding claim 2, ‘352 shows wherein, in each DC-DC sub-module, the primary-side sub-module and the secondary-side sub-module are allowed to be controlled independently, without influencing their switching states one another (see sole Figure).

Allowable Subject Matter
9.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10. 	None of prior art of record taken alone or in combination shows wherein the DC-DC sub-modules have the following four operating states: operating state 1: the primary-side sub-module is in a switch-on state, the secondary-side sub-module is in a switch-off state, and the isolating switches are in an OFF-state, wherein, in this case, the capacitor  in the primary-side 




Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am - 5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838